642 P.2d 721 (1982)
STATE of Utah, Plaintiff and Respondent,
v.
Severin Lawrence MUNGER, Defendant and Appellant.
No. 17703.
Supreme Court of Utah.
February 17, 1982.
Severin Lawrence Munger, pro se.
David L. Wilkinson, Atty. Gen., Salt Lake City, for plaintiff and respondent.
DURHAM, Justice:
Appellant seeks review by this Court of a conviction in district court after appeal from the justice court and a trial de novo. His pro se arguments appear to be, first, that Section 41-6-46, U.C.A. (1953)[1] is invalid *722 on its face by reason of vagueness and, second, that the trial judge in district court erroneously construed the statute as creating an irrebutable presumption of guilt based on the statutory speed limits. This Court's recent decision in State v. Pilcher[2] determined that the statute is not unconstitutionally vague but is sufficiently explicit to inform the ordinary reader what conduct is prohibited.
Appellant's second point, that the court below applied the statute to him in an erroneous fashion, cannot be reviewed by this Court. Article VIII, Section 9 of the Constitution of Utah, provides in pertinent part as follows:
... Appeals shall also lie from the final judgment of justices of the peace in civil and criminal cases to the District Courts on both questions of law and fact, with such limitations and restrictions as shall be provided by law; and the decision of the District Courts on such appeals shall be final except in cases involving the validity or constitutionality of a statute. [Emphasis added.]
While the language of Section 78-3-5, U.C.A. (1953) appears somewhat broader in referring to an exception for "cases involving a constitutional issue," the more narrowly drawn restrictions of Article VIII, Section 9 are controlling. The rule set forth in State v. Olsen,[3] interpreting that Section of the Constitution, is still applicable:
... The alleged error relates solely to construction, and therefore, however erroneous the interpretation of that court may be, it confers no right of appeal, because it does not fall within the exception contained in Sec. 9, Art. 8, Const.
Therefore, it appears that this Court has no jurisdiction to review the application of the statute to appellant by the trial court. There is jurisdiction on the vagueness issue, but our ruling in State v. Pilcher, supra, is controlling on the question of the validity of the law. Consequently, appellant's conviction in the district court must be affirmed solely as to the latter ground.
HALL, C.J., and STEWART, OAKS, and HOWE, JJ., concur.
NOTES
[1]  Providing for prima facie speed limits.
[2]  Utah, 636 P.2d 470 (1981).
[3]  18 Utah 484, 485, 56 P. 22 (1899).